Circuit Court for Baltimore City
Case No. 24-C-15-002842 AG             IN THE COURT OF APPEALS
Argued: September 1, 2016
                                           OF MARYLAND

                                         Misc. Docket AG No. 19
                                         September Term, 2015



                                   ATTORNEY GRIEVANCE COMMISSION

                                            OF MARYLAND

                                                    v.

                                        STEVEN LEE SHOCKETT


                                           Barbera, C.J.
                                           Greene
                                           Adkins
                                           McDonald
                                           Watts
                                           Hotten
                                           Getty,


                                                           JJ.

                                         PER CURIAM ORDER



                                         Filed: September 6, 2016
ATTORNEY GRIEVANCE               *   In the
COMMISSION OF MARYLAND
                                 *   Court of Appeals

            v.                   *   of Maryland

                                 *   Misc. Docket AG No. 19

STEVEN LEE SHOCKETT              *   September Term, 2015



                         PER CURIAM ORDER

     For reasons to be stated in an opinion later to be filed, it

is this 6th day September 2016,

     ORDERED, by the Court of Appeals of Maryland, that the

Respondent, Steven Lee Shockett be, and he is hereby, disbarred,

effective immediately, from the further practice of law in the State

of Maryland; and it is further

     ORDERED that the Clerk of this Court shall strike the name of

Steven Lee Shockett from the register of attorneys, and pursuant

to Maryland Rule 19-761, shall certify that fact to the Trustees

of the Client Protection Fund and the clerks of all judicial tribunals

in the State; and it is further

     ORDERED that Respondent shall pay all costs as taxed by the

Clerk of this Court, including the costs of all transcripts, pursuant

to Maryland Rule 19-709, for which sum judgment is entered in favor

of the Attorney Grievance Commission of Maryland against Steven Lee

Shockett.
/s/ Mary Ellen Barbera
Chief Judge